Title: To George Washington from James Mitchell Varnum, 2 October 1781
From: Varnum, James Mitchell
To: Washington, George


                  
                     Sir
                     Philadelphia 2d Octr 1781
                  
                  Your Excellency is well acquainted with the natural and political Situation of the Island of Bermuda.  For many Reasons I have tho’t a Conquest of that Island necessary.  Its Inhabitants are generally friendly to the united States, and are loudly dependent on them for Subsistence.  It was intended to be annexed to them when the Treaty of Alliance was formed with France.  Should it be ultimately annexed, will form an excellent Barrier against naval Operations in a future War:  But should the British strenuously insist upon retaining some Possessions, in a general Pacification, in Consequence of then holding Posts, such as New York &c., it may be necessary to silence their Claim by Composition:  In that Case the Island might be ceded.  Our Commerce is greatly annoyed by the Privateers which rendesvous there; A Conquest might relieve us from that Inconvenience & convert it into a Place of Arms for our own Vessells.  As we have politically debarred the Inhabitants from all Correspondence or Commerce, their Necessities will oblige them to cruise for our Provision Vessells: Their Island is every way calculated to annoy us in that Respect.  I have made myself fully acquainted with the Strength, Defences, & Resources of the Place: I am confident that five hundred Men, aided by three or four Frigates, would be fully sufficient to take the Island; & that Number would be sufficient to garrison it, could they have six Weeks to fortify themselves, previous to an Attempt to dislodge them.  They should have six Months Provision, Artillery, Amunition, & some spare Arms, as two Battalions might be raised from the white and black Inhabitants.  To give them a Time for fortifying the Place, the Expedition should not begin ’till after the Fleets have gone to the West Indies.  It is not probable any serious Attack could then be made upon them ’till next Fall.  I have not mentioned this matter to Congress: It should be on the Point of Execution previous to such an Intimation, if possible.  I am very anxious to know your Excellency’s Opinion upon the Subject previous to any Arrangements respecting it.  If you should incline to the Measure, whether it will be best to detach a Continental Battalion, or raise other Troops for the Purpose?  Whether it will be best to furnish the Stores &c. from the public, or by individual Adventurers?  And if French Frigates can be employed in the Co-operation?  The Gentleman who bears this is perfectly acquainted with the Island.  By the best Intelligence we have been able to obtain, the British lost two seventy fours, the Vengeance and Terrible, in Consequence of the late Ingagement with Count de Grasse, Had the Princessa, a seventy, totally disabled, & four other Line of Battle Ships, very much injured.  Sir Henry Clinton has made some Demonstrations towards an Attack in New Jersey or Pennsylvania; Militia Camps have been formed:  Such Precautions are at least excusable, perhaps necessary.
                  We have attempted to elect a Secretary at War—Genls Greene, Lincoln & Knox are in Nomination; all the Votes for one or other of those Gentlemen.  We effected nothing.  Tis said Genl Greene cannot be taken from the Army, considering the southern Situation: I wish your Excellency would say who can be appointed with the greatest Propriety.  I have the honor of being Sir, with every Sentiment of Respect and Esteem, Your Excellency’s most obedient and very humble Servt,
                  
                     J.M. Varnum
                  
                  
                     P.S.  Judge Burke of South Carolina will deliver this letter.
                  
                  
                     J.M.V.
                  
               